Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	With reference to claim 1, Buehrer teaches a local coil for an MRI scanner, the local coil comprising: 	a plurality of N antenna coils (¶0008); 	at least one analog-to-digital converter comprising a signal link to the plurality of N antenna coils (Fig. 9, ¶0056); and 	a compression device configured to perform compression of N digital input data streams to M digital output data streams M < N, wherein the N digital input data streams are mapped to an M-dimensional space having M base vectors (Fig. 9 ¶0007-0011, ¶0056).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehrer et al. (US 2010/0013472 A1), hereinafter referred to as Buehrer.	With reference to claim 1, Buehrer teaches a local coil for an MRI scanner, the local coil comprising: 	a plurality of N antenna coils (¶0008); 	at least one analog-to-digital converter comprising a signal link to the plurality of N .
With reference to claim 2, Buehrer further teaches the compression device comprises a control input for a signal link to a control unit, wherein the compression device is configured to obtain from the control unit, via the control input, a mapping matrix for mapping the N input data streams to the M output data streams (Fig. 10, 20).	With reference to claim 3, Buehrer further teaches the compression device is configured to determine a mapping matrix as a function of the N digital input data streams (¶0011).	With reference to claim 5, Buehrer further teaches the compression device is configured to perform a singular value decomposition of the N digital input data streams of the N antenna coils and to project the N digital input data streams onto the M digital output data streams (¶0050).	With reference to claim 6, Bueher further teaches a number of data points of individual N digital input data streams and M digital output data streams remain unchanged (¶0035).	With reference to claim 7, Bueher teaches A method of operating an MRI scanner, wherein the MRI scanner comprises a controller, a local coil comprising a plurality of N antenna coils, an analog-to-digital converter, and a compression device, the method comprising: 	receiving N magnetic resonance signals by the plurality of N antenna coils (¶0008); 	digitizing the N magnetic resonance signals by the analog-to-digital converter to produce N digital input data streams (Fig. 9, ¶0056); 		compressing the N digital input data streams to M digital output data streams where N > M and wherein the N input signals are mapped to an M-dimensional space with M base vectors (Fig. 9 ¶0007-0011, ¶0056); .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehrer as applied to claims 1 and 7 above, and further in view of Zhang et al. (“Coil compression for accelerated imaging with Cartesian sampling.” Magnetic resonance in medicine 69.2 (2013): 571-582), hereinafter referred to as Zhang.	With reference to claims 4 and 10, Buehrer teaches all that is required, however is silent with regards to the compression is a lossy compression.	Zhang teaches the compression is a lossy compression (Page 572, first full paragraph).	It would have been obvious to the use the teaching of Zhang to use lossy compression with the compression of Buehrer so as to improve computation time while minimizing image quality degradation. 	With reference to claim 9, Buehrer teaches all that is required however is silent with regards to acquiring a sensitivity map using an MRI scan; determining singular values therefrom using the controller; and transmitting the singular values as base vectors to the compression device.	Zhang teaches acquiring a sensitivity map using an MRI scan; determining singular values therefrom using the controller; and transmitting the singular values as base vectors to the compression .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Duensing et al. (US 7,141,971 B2) teaches a method and apparatus for enhanced multiple coil imaging.	Huang (US 2017/0234948 A1) teaches a method and apparatus for hardware RF receiver channel reduction.	Popescu (US 2019/0293738 A1) teaches a local coil matrix and methods for image acquisition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852